Citation Nr: 0934255	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
allergic rhinitis.

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to March 
1988 and from November 1989 to March 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Subsequent decisions have been issued by the RO 
in Denver, Colorado.  

The Veteran received a travel Board hearing before the 
undersigned in April 2009; a transcript is of record and has 
been reviewed.  At the hearing, the Veteran submitted new 
evidence and a waiver of RO jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was granted service connection for allergic 
rhinitis and a noncompensable rating.  The effective date of 
the rating was April 1, 2000, the day after separation from 
service.  The Veteran filed for an increased rating in May 
2005, which the RO denied in a March 2006 rating decision.  
During his Board hearing, the Veteran testified that he seeks 
treatment for his rhinitis about once per month and sought 
emergency room treatment five times in the past year for 
severe allergic rhinitis.  The Veteran's wife testified that 
his condition has worsened since service and that he has 
severe nasal blockage during flare-ups.  The Veteran has not 
been provided with a VA examination for his rhinitis since 
May 2000.  The Board finds that a VA examination is required 
to adequately assess the current severity of his disorder.  

The Veteran claims that he has asthma that began in service.  
During his April 2009 Board hearing, the Veteran testified 
that he was issued an inhaler in the military for shortness 
of breath.  He has not been provided a VA examination with 
regard to this claim, and his representative requested one 
prior to further adjudication.  

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the Veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  
38 C.F.R. § 3.159(c)(4).  Whether the evidence indicates that 
the disability may be associated with the Veteran's service 
is a low threshold.  McLendon, 20 Vet. App. at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's asthma claim 
have been met.  First, the Veteran's service treatment 
records confirm that the Veteran was issued an inhaler for 
breathing problems in service.  The records also contain 
several complaints of chest tightness, trouble breathing and 
chronic cough in service.

The Board also finds there to be competent medical evidence 
of a current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
Veteran's service.  The record contains a December 2004 
diagnosis of asthma, along with numerous notations of the 
Veteran's ongoing treatment for asthma.  Further, the Veteran 
submitted a May 2006 nexus opinion in which his VA doctor 
states that his asthma began during service.  

At this time, the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
and the Veteran should be provided with an appropriate 
examination by a VA respiratory specialist. 

During his Board hearing, the Veteran testified that he lives 
in Colorado but spends winters in Arizona.  The RO should be 
mindful of this when scheduling his examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination by a VA 
respiratory specialist to ascertain the 
current severity of his service-connected 
allergic rhinitis.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is specifically requested to 
comment on the percentage of nasal passage 
obstruction bilaterally.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

2. The Veteran should be afforded an 
appropriate medical examination by a VA 
respiratory specialist to ascertain the 
etiology of his asthma.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's asthma is more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to the Veteran's 
military activity.  The examiner should 
explain the rationale behind this opinion.  
  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

3.  Thereafter, the Veteran's claims of 
entitlement to a compensable rating for 
service-connected allergic rhinitis and 
entitlement to service connection for 
asthma should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




